Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 19-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Yamada (20120274634).
Regarding claim 1, Yamada discloses a target detection method comprising: obtaining a depth image (pars. 77-78, depth image); 
performing detection on the depth image based on a detection algorithm (pars. 98-99, feature detection); and 
in response to obtaining a candidate region of a target object as a result of the detection (pars. 101-103, region adjusting), 
determining whether the candidate region of the target object is an effective region of the target object based on a verification algorithm (103-104, region determining).
Regarding claims 19-20, see the rejection of claim 1.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Cleary (20070035627).
Regarding claim 2, Yamada teaches in response to determining that the candidate region of the target object is the effective region of the target object: obtaining position information of the target object based on the effective region of the target object (see par. 21, finding position); 
Cleary teaches that a camera may be adjusted on to keep tracking in object in par. 114 and figure 11. 
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Yamada the ability to adjust the camera to continuously track a target in order to take into account the position of the plane and the position changes of the target.  
Regarding claims 3-4, see par. 66 of Cleary (geodetic coordinates of the target and camera).



Allowable Subject Matter
Claims 5-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI AKHAVANNIK whose telephone number is (571)272-8622. The examiner can normally be reached 9 AM - 5 PM Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HADI AKHAVANNIK/Primary Examiner, Art Unit 2666